Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 2, 3 and 6-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to independent claim 10, the claim defines “a first end portion and a second end portion” (relative to the cylinder, lines 9-10); the claim also defines “a first end portion and a second end portion” (relative to the lever line 26).  In lines 32+ the claim referred to “the first end portion and the second end portion”, and since there are “two” such end portions, it is unclear to which specific “first and second end portions” it referred to.  It is suggested to add after “second end portion” (line 33)--of the lever--
	With respect to claim 7, it is unclear whether two coil compression springs are related to the already claimed springs (claim 10, line 24 and line 35) or additional.

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closes prior art does not disclose such dry fire device as claimed, and in particular the known devices alone or in combination does not disclose a dry fire comprising “cylinder that forms a generally cylindrical housing, that is elongate and which has a first end portion, a second end portion, an upper section, a lower section and a mid-section and which defines a generally cylindrical bore between the first end portion and the second end portion, and the lower section of the cylindrical housing defines a partial circumferential cut-out that begins at the second end portion and extends toward the first end portion but does not communicate with the first end portion, and the upper section carries a protuberance proximate the second end portion and opposite the circumferential cut-out for alignment of the cylindrical housing in the bolt carrier group compartment”; and “a plunger that defines a diametrically extending through slot for a fulcrum pin that extends therethrough to movably secure the plunger at least partially within the cylindrical bore of the cylindrical housing, and at the first end portion thereof, and the plunger is biased away from the second end portion of cylindrical housing by a spring, so as to align and positionally maintain the cylinder within the rifle's bolt carrier group compartment” and “a lever that is elongate and which has a first end portion, a second end portion, a top surface and a bottom surface and which is pivotally interconnected to the cylindrical housing within the cut-out portion, and the lever is movable between a resting position and an activated position relative to the cylindrical housing by pivoting upon a fulcrum pin that pivotally interconnects the first end portion of the lever to the cylindrical housing within the circumferential cut-out, and an inclined ramp is carried on the top surface of the lever between the first end portion and the second end portion, and a raised cylindrical projection is carried on the top surface of the lever proximate the second end portion to engage with a spring that biases the lever toward the resting position, and a rectangular projection is carried on the top surface of the lever between the raised cylindrical projection and a proximate end portion of the inclined ramp, the rectangular projection defining a transversely aligned slotted hole therein”, as amended to be claimed within independent claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      12/1/2022   
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                                                                                                                                                                                                                     




 or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      12/1/2022